Title: From John Adams to James Lovell, 25 February 1782
From: Adams, John
To: Lovell, James



Secret and Confidential.
Amsterdam Feb. 25. 1782
Dear sir

In my Letter to congress of the 16 of May, inclosing my Memorial, I observed, that the Bravery of our Countrymen in Carolina, De la motte piquets Captures, and the Spanish opperations of Gibraltar, had contributed to raise the Spirits of this nation from that gloom, in which the Capture of Statia Essequebo and Demerara had plunged them. I did not then conceive it possible that I should be called upon to apologize, for the Paper enclosed if I had, I could have Added, that that Memorial, contributed more than all the rest, to the Reassurance of the Nation.
In order to judge what the state of Mind was that the People were in, We should know that they lived in daily Expectation and Dread of a Mob. I was told expressly by one of the most learned and prudent Men in this Republick, a Professor at Leyden that he was then, every day and had been a long time in Expectation of something breaking out that would be very disagreable. I had intimations of this from various other quarters. I knew that Mr Van Berckel, had been intimidated, or rather the Regency on his account. I knew that the Baron Vander Capellen had thought himself obliged to fly, to another Province. I knew that Mr De Neufville, had chosen to leave the Republick, for a time. And I Saw that three mighty Houses Hanover Brunswick and orange, had levelled their Policy as by a Family Compact, to raise Mobs in Amsterdam.
There was a gloomy Silence, nobody daring to talk or Speak. They recollected very well the Circumstances of the Mobs in Amsterdam in the Year 1748, but they dared not Speak of them, untill lately. In 1748, the Populace arose in Amsterdam to demand, that the City should be for joining England and making an hereditary Stadholder. Innumerable Houses were pillaged, all the furniture, and they say millions of Ducats thrown into the Canals. They were obliged at last to fire upon the People, and whole Crowds were driven headlong into the Canals, where hundreds perished in Mud and Water.
Upon this occasion, was it not plain that Sir Joseph Yorks Policy, was to excite a Similar Fury against Temmink and Van Berckel? Was it not plain, by the Princes, laying before the States, Mr Laurens’s Papers, in a manner So unnecessary, So impolitick, in the Sense of good Men, that he was giving aid, wittingly or inadvertently, to Yorks system. I know there are Persons who believe that the Plan was concerted between the two Courts of London and the Hague. A Gentleman, of excellent Character, and profound Discretion as well as Learning told me, within this Week, “We were Saved by Miracle. If Sir Joseph had advised his Master to have declared War against Amsterdam alone, We should have been undone, past all Remedy. Your Memorial, contributed somewhat to our Salvation. It was a good Antedote to Yorks Poison.”
The Princes frequent Exclamations “on a conjuré la Perte de ma Maison. Ne parlez point d’Amsterdam ou de M. le Baron de Van der capellen. On a conjuré la Ruin de ma maison”—are Marks of the Anxiety and distress of the Court at the Same time.
My Memorial, contrived as it was, and coming out as it did, compelled all Parties to Speak in its Praise. The Courtiers themselves were obliged to say, it is cunningly drawn up, it is sensible it is eloquent, it is fine, it is elaborate &c &c. The opposite Party cryed it is admirable, it is excellent, it is noble, it is the best Thing that ever was writ. I am well informed that the common People, read it, with the Utmost Greediness and often with Tears in their Eyes.
I dont believe that any Letters which have gone from hence, have Spoke much in its Praise. The reason is the Friends of Liberty dare not. Letters from the opposite Party may have condemned it in America, although they dared not to disapprove it here.
In short, if I am not Delirious enough for Bedlam, this Memorial, instead of desirg a Justification on my Part, deserved in Justice and sound Policy the Thanks of Congress.
I had other Reasons still. Mr Deane and Dr Bancroft one of his Friends have been for the year and half representing American affairs, in the most deplorable desperate Light, directly contrary to the Truth in all Companies in France Flanders and Holland. I thought it would be very well, for somebody who was supposed to know something of America, should hold up her Cause in a true Light—and it had in this Respect a good Effect. Pray what is to be done about Mr Deanes Letters? Is he to be still thought in Europe an American Evangelist? And am I to be a sacrifice? I hope the Eyes of Congress will be opened, Sometime or other?
If you look in my Letters written to Congress from Braintree when I was last at home you will find that I had apprehensions of the Emperors, joining England. When I drew the Memorial, I was not wholly without Such Suspicions, although, they were much fainter than when I wrote from Braintree, and indeed upon the whole I was convinced that he would take no Part against Us. The English debates in Parliament, and their Gazettes were full of a Conceit that the Emperor would declare in their favour and against America. When I wrote in that Memorial, those Words, “a System, (that of making equitable Treaties with all the Commercial Powers, without being goverd or monopolized by any) from which the Congress never will depart unless compelled by Some Powers declaring against them, which is not expected,” had the Emperor and him alone in View. When he saw that Memorial, was it not natural for him to Say, the manner in which my Mother recd the American Minister Mr Lee, and the continual Puffs of the English, have made the Americans Suspect me. Whom else, except Portugal can they Suspect? All the other Powers have declard themselves in their favour or neutral. I’le remove this Jealousy. Il even See this memorialist. I’l join the armed Neutrality. Il visit my maritime Towns make Regulations to favour their Commerce, with America. Nay more, I will do America a greater Honour, than even France has done. I’l adopt their Sublime Systems of Reason, Philosophy and Civility, in adopting their Code of religious Liberty, by which I shall favour my Commerce with them as much, as I shall do them honour. I will do this memorialist the Honour to show him and all the World that I am of his opinion that it is of vast Importance that the Freedom of Inquiry, the Right of private Judgment and the Liberty of Conscience should be imparted to all Mankind.
When the Emperor was at Spa, he made a Point of doing Honour to the abby Raynal he admitted him often into his Company. And afterwards he pursued the Same Policy at Brussells. He has lately, caused to be written a Letter des fiscaux aux curés in these Words. “Mr Le Gouvernment est informe que le Prince Eveque de Liege a fait adresser aux officiaux de son diouse, des Exemplaires d’un imprimé portant la proscription d’un ouvrage intitule La Nymphe de Spa, a L’abbe Raynal, à l’effet de les remettre aux cures de leur district: Mais comme il est de Regle dans ce Pays qu’aucune espece d’ouvrage ne peut y etre proscrit autrement que par l’autorité Souvereigne Leurs Altesses Royalles nous ont charge de vous faire connoitre, Mr que leur intention est, que vous ne fassiez en manière quelconque, usage des Exemplaires de l’imprimerie, portant la Proscription de l’ouvrage Susmentioné, que vous pouvez avoir rien du Prince eveque de Liege.” These are very illustrious honours done to the abby Raynal. A Gentleman in Holland, one of the greatest Historians in Europe, has received a Letter from a Gentn at Brussells, informing him of a Conversation he had with the abby, very lately in which the abby said John Adams est un des plus grands Hommes D’Etat de cette Siècle. Every Person I see, who has lately seen the abby, brings me assurances from him of his Respects and Esteem. I have a Letter from him within a few days in which he says “J’honore vos Talents, Je respect votre Charactere, et J’aim votre Person.” Surely there are some Connections in these Things, and I should not have all these flattering Testimonials if it was thought I had done any material harm to my Country, or any good Cause by that Memorial.
I have one Thing more to Say to you, my dear Friend in Confidence, and then I have done. I Saw myself, ill treated and persecuted, by a set. I own I Seized with Pleasure, so fair, So great an opportunity, of giving my own Character a Reputation and Publicity, which should place it out of the reach of all the little Shafts of Malice Envy and Revenge. I abhor every Thing that is personal and ever did. Through all our Contests in Massachusetts and in Congress, I ever avoided to the Utmost of my Power Personalties. And I shall never indulge myself in them in Europe. But The Dye is cast—I may be recalled—But recalling now will not disgrace me.

With great Affection I am yr

